UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6354



DEREKE SILVERS,

                                            Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-409)


Submitted:   July 14, 2005                  Decided:   July 26, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dereke Silvers, Appellant Pro Se. Michael Anson Rhine, Lawrence
Richard Leonard, Assistant United States Attorneys, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dereke Silvers, a federal prisoner, appeals the district

court’s   order   adopting   the   report   and   recommendation    of   the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2241 (2000).        We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Silvers v. Brooks, No. CA-04-409 (E.D. Va.

Jan. 24, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -